UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JULIAN LOPEZ,

                                       Petitioner,                    11 Cr. 1032-62 (PAE)
                        -v-
                                                                           ORDER
 UNITED STATES OF AMERICA,

                                       Respondent.


PAUL A. ENGELMAYER, District Judge:

       The Court has reviewed the pro se petition of Julian Lopez, filed December 19, 2019, to

vacate the judgment in this case. Dkt. 2467 (“Pet.”). Lopez was among 76 defendants charged

with racketeering and/or related offenses in connection with their participation in the violent

Bronx Trinitarios Gang. On December 18, 2013, Lopez pled guilty to Count One of the

superseding indictment in this case, S5 11 Cr. 1032 (PAE), charging him with participating in a

racketeering enterprise in violation of 18 U.S.C. § 1962(c). See Dkt. 951 (“Plea Tr.”) at 7–18.

On May 9, 2014, the Court sentenced Lopez to a term of 180 months imprisonment, within the

advisory Guidelines range (168 to 210 months imprisonment) that the parties had calculated and

which the Court independently found applicable. See Dkt. 1183 (“Sentencing Tr.”) at 38. Lopez

did not appeal.

       Lopez’s motion claims that the Court (1) lacked subject matter jurisdiction over his case,

(2) denied Lopez his due process rights under the Fifth and Fourteenth Amendments, (3) denied

Lopez his right to attend the grand jury selection process, and (4) subjected him to arbitrary

arrest. See generally Pet. These claims are conclusory and frivolous. The Court summarily

denies them.
       The Court therefore denies Lopez’s petition for relief. The Clerk of Court is respectfully

directed to terminate the motion pending at docket 2467. Lopez’s case remains closed.

       The Court declines to issue a certificate of appealability and certifies that any appeal from

this order would not be taken in good faith; therefore, in forma pauperis status is denied for the

purpose of an appeal. Coppedge v. United States, 369 U.S. 438, 445 (1962).

       SO ORDERED.



                                                           
                                                      __________________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: January 30, 2020
       New York, New York




                                                 2
